Stan J.H. Lee, CPA 2160 North Central Rd Suite 203 tFort Lee tNJ 07024 P.O. Box 436402t San Diegot CA 92143-6402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com CONSENT OF STAN J.H. LEE, CPA To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants,consents to the inclusion of our report of April 13, 2011, on the audited financial statements of Advanced Credit Technologies Inc. as of December 31, 2010, 2009 ( restated)and 2008 ( restated) and for the years ended December 31, 2010 and 2009 (restated) and the period beginning February 25, 2008 (inception) to December 31, 2008 ( restated) and for the cumulative period from February 25, 2008 (Inception) through December 31, 2010in S-1/AAmendment No 3.The firm also consents to being deemed as expert in connection with this filing. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA June 22, 2011 Fort Lee, NJ 07024
